UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2100



SIKOD BASUNG,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-235-632)


Submitted:   March 23, 2005                 Decided:   April 4, 2005


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Paul J.
McNulty, United States Attorney, Robert K. Coulter, Assistant
United States Attorney, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sikod Basung, a native and citizen of Cameroon, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

(“Board”) denying his motion to reopen and to reconsider its

previous order affirming, without opinion, the immigration judge’s

denial of asylum, withholding of removal, and protection under the

Convention Against Torture.           We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying Basung’s motion.            See 8 C.F.R. § 1003.2(a) (2004).

Accordingly, we deny the petition for review on the reasoning of

the Board.     See In re: Basung, No. A79-235-632 (B.I.A. Aug. 17,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      - 2 -